Free Writing Prospectus Filed Pursuant to Rule 433 Registration File Nos. 333-175117 and 333-175117-01 ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. PRELIMINARY TERM SHEET September 12, 2011 Entergy Louisiana Investment Recovery Funding I, L.L.C. Issuing Entity $207,156,000* Senior Secured Investment Recovery Bonds Transaction Summary We, Entergy Louisiana Investment Recovery Funding I, L.L.C., are issuing $207,156,000* of Senior Secured Investment Recovery Bonds in a single tranche (the “bonds”). The bonds are our senior secured obligations secured by investment recovery property which includes the irrevocable right to impose, collect and receive a consumption-based nonbypassable charge, known as an investment recovery charge, paid by any existing or future Louisiana Public Service Commission (“LPSC”) jurisdictional customers receiving transmission or distribution retail service, or both, from Entergy Louisiana, LLC (“ELL”) or its successors or assigns, subject to limited exemptions for certain curtailable and interruptible loads for industrial and large commercial customers and for certain self-generators, as discussed below. The LPSC requires that investment recovery charges be adjusted at least semi−annually (and quarterly following the last scheduled final payment date), and authorizes more frequent adjustments as necessary to ensure the expected recovery of amounts sufficient to timely provide all scheduled payments of principal and interest on the bonds (the “true-up mechanism”). Through the true-up mechanism, customers cross share in the liabilities of other customers for the payment of investment recovery charges. In July 2010 the Louisiana Legislature passed The Louisiana Electric Utility Investment Recovery Securitization Act, which authorized electric utilities to use securitization financing for investment recovery costs, including the costs associated with the cancellation of an electric generating facility. This new provision of Louisiana law, the Securitization Law, is codified at Louisiana Revised Statutes 45:1251-1261. The Securitization Law governs the application for, and the LPSC’s issuance of, a financing order allowing for the securitization of investment recovery costs and upfront financing costs. A Louisiana utility subject to the jurisdiction of the LPSC must apply to the LPSC for a financing order under the Securitization Law to authorize the issuance of investment recovery bonds. ELL applied for a financing order under the Securitization Law, which was issued by the LPSC on August 12, 2011 (the “financing order”). Pursuant to the financing order, ELL established us as a bankruptcy remote special purpose subsidiary company solely to issue investment recovery bonds, including the bonds. In the financing order, the LPSC authorized an investment recovery charge to be imposed on customers to pay principal and interest on the bonds and other expenses. As of December31, 2010, ELL provided electric service to approximately 666,634 retail customers in Louisiana. As of December31, 2010, approximately 22,170 of these customers were not under the jurisdiction of the LPSC and will not pay the investment recovery charges as long as they are not subject to the jurisdiction of the LPSC. Additionally, certain curtailable and interruptible loads for industrial and large commercial customers as well as certain self-generators are exempted from the investment recovery charges under the financing order.
